Case: 16-17672    Date Filed: 05/11/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-17672
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:14-cr-00173-WSD-LTW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CRESENCIO JUAREZ RAMIRO,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (May 11, 2018)

Before TJOFLAT, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Robert Alan Glickman, appointed counsel for Cresencio Juarez Ramiro in

this direct criminal appeal, has moved to withdraw from further representation of
              Case: 16-17672     Date Filed: 05/11/2018   Page: 2 of 2


the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ramiro’s conviction and

sentence are AFFIRMED.




                                          2